TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 31, 2016



                                    NO. 03-16-00531-CR


                                The State of Texas, Appellant

                                              v.

                              Sarah Christine Padon, Appellee




         APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
              DISMISSED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court. Having reviewed the record, the

Court agrees that this appeal should be consolidated into cause number 03-16-00532-CR and that

this cause should be dismissed. Therefore, the Court consolidates this cause, transfers all the

records and filings in this cause number to cause number 03-16-00532-CR, and dismisses cause

number 03-16-00531-CR. The costs will be assessed on the disposition of cause number 03-16-

00532-CR.